Opinion by
Johnson, J.
At the trial, a memorandum of the collector, dated June 9, 1958, was admitted in evidence. It appeared therefrom that 122 cases were liquidated free of duty as American goods returned under paragraph 1615, *380Tariff Act of 1930, as amended, but that, for testing purposes, the cost of those cases was added to the appraised values for the blown glass ornaments which the cartons contained. However, in determining the dutiable value of the ornaments for the purpose of assessing ad valorem duties, the cost of the cases was added to the values of the latter. On the record presented, it was held that the blown glass ornaments, contained in 122 cartons of American manufacture, are subject to duty at the appropriate rates under paragraph 218, as modified, on the basis of the unit appraised values, without any further addition for the cost of the containers.